Neer:

Case 1:20-cv-11129-GBD-GWG Document 6 rie P Rome Bs
a, Kot
Yt p

5 “ER A = 2

‘RA
fa
ye

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ivan Mal,
Plaintiff(s),
-against- 20cev11129(GBD)
PRO SE PRETRIAL
Citigroup Global Markets Holdings Inc. CONFERENCE
Defendant(s).

X

 

Pro se Plaintiff and counsel for all parties are hereby notified that this case is referred to
Magistrate Gabriel W. Gorenstein for the purposes of Case Management and Scheduling
pursuant to Federal Rule Civil Procedure 16. You are directed to furnish all attorneys in this
action with copies of this order and enclosures. If you are unaware of the identity of counsel for
any of the parties, you must send a copy of the notice and rules to that party personally.

All correspondence to the Court should be addressed to the chambers of Magistrate
Judge Gabriel W. Gorenstein and submitted to the Pro Se Intake Unit, located in the Thurgood
Marshall United States Courthouse, 40 Foley Square, New York, New York 10007 telephone
(212) 805-0175.

Any procedural questions by Pro Se plaintiff should be addressed to the Office of Pro Se
Intake Unit at (212) 805-0175.

Dated: February 3, 2021
New York, New York

SO_ORDERED:

Qe 8 Dorks

eepr . Daniels
ited States District Judge

 

 

 

 
